Citation Nr: 1017358	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  08-34 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and [redacted]


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1951 to October 1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in October 2007, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
The rating decision granted special monthly pension on 
account of being housebound and denied special monthly 
compensation based on need for regular aid and attendance.

In March 2010 the Veteran testified at a Travel Board hearing 
without his representative.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record shows that the Veteran requires the 
aid of another person in order to perform activities of daily 
living.


CONCLUSION OF LAW

The criteria for special monthly pension based on the need 
for regular aid and attendance have been met.  38 U.S.C.A. §§ 
1521, 5107(b) (West 2002); 38 C.F.R. §§ 3.351, 3.352(a) 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

In light of the favorable disposition, that is, granting 
special monthly pension based on the need for regular aid and 
attendance, further discussion here of compliance with the 
VCAA is not necessary.

Legal Criteria

Increased pension is payable to a veteran by reason of need 
for regular aid and attendance.  38 C.F.R. § 3.351.

The need for aid and attendance means helplessness or being 
so nearly helpless as to require the regular aid and 
attendance of another person.  The criteria for determining 
whether such need exists are: (1) blindness or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) a patient in a nursing home because 
of mental or physical incapacity; or (3) a factual need for 
aid and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a).

Under 38 C.F.R. § 3.352(a), the following will be accorded 
consideration in determining the need for regular aid and 
attendance: inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  

"Bedridden" will be a proper basis for the determination.  
"Bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  

Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.

It is not required that all of the disabling conditions 
enumerated in 
38 C.F.R. § 3.352 be found to exist before a favorable rating 
may be made, but at least one of the enumerated factor be 
present.  Turco v. Brown, 9 Vet. App. 222, 224-25 (1996).

Analysis

The RO has rated the nonservice-connected disabilities for 
pension purposes as follows: 100 percent for heart disease 
with CHF and hypertension, 50 percent for right hip arthritis 
due to osteoarthritis and 20 percent for diabetes mellitus.  

VA medical records show that in November 2006 the Veteran 
underwent a right total hip arthroplasty.  

VA progress notes in March 2007 show the Veteran was not 
independent with activities of daily living, he used a cane, 
walker and bathroom aids; however, he was independent with 
instrumental activities of daily living.  In May 2007 it was 
noted he was not independent with instrumental activities of 
daily living and needed assistance with bathing and dressing.  
In July 2007 the Veteran was independent with instrumental 
activities of daily living, however he continued to need 
assistance with bathing, grooming and dressing and was 
cleared to drive short distances.  He continued to use a 
walker, hospital bed and bathroom aides.  

A VA Aid and Attendance Letter in July 2007 noted the Veteran 
had the following diagnoses: diabetes type two, hypertension, 
chronic ischemic heart disease and osteoarthritis.  The 
letter showed the Veteran needed help dressing and bathing, 
could partially use his lower extremities, did not need help 
transferring from bed to chair, was not incontinent, could 
use his upper extremities, needed outreach for transport to a 
VA medical facility, could live alone and did not need 
another person in protecting himself from the ordinary 
hazards of his daily environment.  The examiner indicated 
that effects of advance aging included loss of memory and 
problems performing self care.  The Veteran was not 
restricted to the home or its immediate vicinity

In the claim received in August 2007, the Veteran indicated 
he was receiving VA home based care.  

In November 2007 and November 2008 the Veteran argued that he 
could not walk to the bus stop, had problems with gait, 
bathing and preparing food.  

VA progress notes from May 2009 to December 2009 show the 
Veteran was approved for one hour of home health aide three 
times per week and two hours for homemaker assistance.  His 
short term memory was frequently poor and he was living in an 
assisted living facility.  The Veteran complained of numbness 
in his fingers, which he attributed to frostbite while 
serving in Korea.  As for activities of daily living, the 
Veteran was independent when ambulating with a cane, 
dressing, eating and toileting and needed some assistance 
with bathing and remembering to take his medications.  He 
needed assistance with housework, shopping and meal 
preparation.  In August 2009, the records indicate cognitive 
impairment vs. early dementia.  In November 2009 the records 
show the Veteran passed his driving exam in September.  

In March 2010, the Veteran and his niece testified that he 
had difficulty preparing food, he used a wheel chair and 
walker to get around and needed assistance with bathing, 
buying groceries and preparing food.  

While there is evidence showing that the Veteran is 
independent with some activities of daily living, the 
preponderance of the evidence shows that there is a factual 
need for aid and attendance as during the appeal period the 
Veteran needed assistance with bathing, grooming, dressing 
and meal preparation.  He had difficulty ambulating and used 
a wheel chair and a cane.  The Veteran had memory problems 
and needed some assistance in remembering to take his 
medication.  

Under these circumstances, as there is a reasonable doubt, 
which is resolved in the Veteran's favor, entitlement to 
special monthly pension benefits based on the need for 
regular aid and attendance is warranted.  38 U.S.C.A. § 
5107(b); 
38 C.F.R. § 3.102 (2009).




ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance is granted.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


